DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The previously indicated allowable subject matter of claim 9 is withdrawn in view of Examiner’s correction of interpretation of the limitation “each of the plurality of cold flow layers separated by corresponding walls” in Claim 1 Lines 3-4 of Claim set submitted 04/08/2019. 
	In Examiner’s Non-Final Office Action mailed 08/07/2020, Examiner interpreted the limitation “each of the plurality of cold flow layers separated by corresponding walls” in Claim 1 of Claim set submitted 04/08/2019 as “each of the plurality of cold flow layers separated by corresponding annular conduit dividing walls and corresponding radial conduit dividing walls”. This interpretation was less broad than the claimed language. As required by MPEP 2111, claims must be given their broadest reasonable interpretation in light of the specification.
	As such, Claim 9 of Claim set submitted 04/08/2019 is no longer considered to be objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

However, if Claim 9 of Claim set submitted 04/08/2019 were rewritten as follows, Claim 9 of Claim set submitted 04/08/2019 would be considered allowable at that time.
A heat exchanger comprising: 
a core having a nonrectangular cross-sectional area; 
a plurality of cold flow layers centered about a centerline, each of the plurality of cold flow layers separated by corresponding annular conduit dividing walls and corresponding radial conduit dividing walls; and 
a plurality of hot flow tubes corresponding to each of the plurality of cold flow layers, 
wherein the core has a circular cross-sectional area and 
the plurality of cold flow layers are 
annular in shape, 
coaxial about the centerline, and 
are separated by corresponding annular walls, 
wherein the plurality of cold flow layers comprises: 
a first cold flow layer having a first annular wall on a radially inner boundary; 
a second cold flow layer radially outward from the first cold flow layer and having a second annular wall between the first cold flow layer and the second cold flow layer; and 
a third cold flow layer radially outward from the second cold flow layer and having a third annular wall between the second cold flow layer and the third cold flow layer and 
a fourth annular wall radially outward from the third cold flow layer, 
wherein the plurality of hot flow tubes comprises: 
a first set of hot flow tubes radially inward from the first cold flow layer with each hot flow tube being incorporated into the first annular wall; 
a second set of hot flow tubes radially between the first cold flow layer and the second cold flow layer with each hot flow tube being incorporated into the second annular wall; 
a third set of hot flow tubes radially between the second cold flow layer and the third cold flow layer with each hot flow tube being incorporated into the third annular wall; and 
a fourth set of hot flow tubes radially outward from the third cold flow layer with each hot flow tube being incorporated into the fourth annular wall, 
further comprising: 
a first set of hot flow tubes extending through the first cold flow layer; 
a second set of hot flow tubes extending through the second cold flow layer; and 
a third set of hot flow tubes extending through the third cold flow layer.

Response to Amendment
Amendment was entered 11/06/2020. Claims 3, 4 and 9 were cancelled. Claims 1, 2, 5-8 and 10-20 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5 and 6 both recite limitation “the fourth set of hot flow tubes” in Lines 4 and 7 respectively. There is insufficient antecedent basis for this limitation in the claims. Claims 5 and 6 both previously depended on Claim 4 which is now canceled. In order to proceed under the principles of compact prosecution, for purposes of examination, Examiner interprets the limitation in both Claims 5 and 6 to read “a fourth set of hot flow tubes”.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 10, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuller (CA 2,991,813 A1), hereafter Fuller.

Regarding Claim 1, Fuller discloses a heat exchanger (10) (See Figure 1; Page 2 Lines 10-11) comprising:
A central core region (M) having a nonrectangular cross-sectional area (See Page 13 Lines 23-24, 34; Figures 2, 14);
a plurality of coolant conduits (cold flow layers)(52, 54, 56, 58)(See Page 16, Line 17 - Page 17, Line 6; Figures 14, 18) centered about a centerline, each of the coolant conduits (52, 54, 56, 58) separated by annular conduit dividing walls (60A, 60 (Examiner labeled Inner 60 and Outer 60 for further clarity)) (See Figures 14, 18 and copied below for reference), the plurality of coolant conduits comprising:
a first layer of coolant conduits (54) having a first annular wall (60a) on a radially inner boundary (See Figures 14, 18 and copied below for reference)
a second layer of coolant conduits (56) radially outward from the first layer of coolant conduits (54) and having a second annular wall (Inner 60) between the first layer of coolant conduits (54) and the second layer of coolant conduits (56) (See Figures 14, 18 and copied below for reference)
a third layer of coolant conduits (58) radially outward from the second layer of coolant conduits (56) and having a third annular wall (Outer 60) between the second layer of coolant conduits (56) and the third layer of coolant conduits (58) and a fourth annular wall (12) radially outward from the third layer of coolant conduits (58) (See Figures 14, 18 and copied below for reference)
A plurality of working fluid tubes (hot flow tubes)(30, 32, 36, 40) (See Page 14, Lines 7-27; Figures 14, 18 and copied below for reference) corresponding to each of the plurality of layers of coolant conduits (52, 54, 56, 58), the plurality of working fluid tubes (30, 32, 36, 40) comprising:
A first set of working fluid tubes (32) extending through the first layer of coolant conduits (54) (See Figures 14, 18 and copied below for reference)
A second set of working fluid tubes (36) extending through the second layer of coolant conduits (56) (See Figures 14, 18 and copied below for reference)
A third set of working fluid tubes (40) extending through the third layer of coolant conduits (58) (See Figures 14, 18 and copied below for reference).

    PNG
    media_image1.png
    467
    504
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    792
    856
    media_image2.png
    Greyscale

Regarding Claim 2, Fuller discloses the heat exchanger of Claim 1, and further discloses wherein the core (M) has a circular cross-sectional area (See Page 13, Line 34; Figures 2, 14) and the coolant conduits (52, 54, 56, 58) are annular in shape, coaxial about the centerline, and are separated by corresponding annular walls (60a, 60, 62) (See Page 17, Lines 8-23; Figures 14, 18 and copied above for reference).

Regarding Claim 8, Fuller discloses the heat exchanger of claim 1 wherein each working fluid tube (36) of the second set of working fluid tubes (36) has a greater cross-sectional area than each working fluid tube (32) of the first set of working fluid tubes (32) (See Figures 14 and 18 and copied above for reference), and wherein each working fluid tube (40) of the third set of working fluid tubes (40) has a greater cross-sectional area than each working fluid tube (36) of the second set of working fluid tubes (36) (See Figures 14 and 18 and copied above for reference).

Regarding Claim 10, Fuller discloses the heat exchanger of claim 3, wherein a radial height of the first coolant conduit layer (54), the second coolant conduit layer (56), and the third coolant conduit layer (58) are equal to one another (See Figure 18).




Regarding Claim 16, Fuller discloses the heat exchanger of Claim 1, further comprising:
A working (first) fluid configured to flow through the plurality of working fluid tubes (30, 32, 36, 40)(See Page 14, Lines 8-16);
And a coolant (second fluid) configured to flow through the plurality of annular coolant conduits (52, 54, 56, 58)(See Page 16, Line 29 - Page 17, Line 6)
in an opposite direction from a flow of the working fluid (Fuller discloses the flows may be either parallel or counter flow. See Page 13, Lines 10-12).

Regarding Claim 17, Fuller discloses the heat exchanger of claim 16, further comprising:
A first transition region (L)(See Page 13, Lines 23-28; Figures 1, 2, 8, 17) having a first working fluid route (port 14) connected to a first end (14) of the plurality of working fluid tubes (30, 32, 36, 40), the first working fluid route configured to transition the flow of the first working fluid from a first duct (22) into the plurality of working fluid tubes (30, 32, 36, 40);
And a second transition region (N) (See Page 13, Lines 23-28; Figures 1, 2, 8, 17) having a second working fluid route (16) connected to a second end (16) of the plurality of working fluid tubes (30, 32, 36, 40), the second working fluid route configured to transition the flow of the first working fluid from the plurality of working fluid tubes (30, 32, 36, 40) into a second duct (24).
Regarding Claim 18, Fuller discloses the heat exchanger of Claim 17, and further teaches wherein the first header (L) includes a first outer shell (20) configured to contain the second coolant fluid exiting the plurality of coolant conduits (52, 54, 56, 58) and the second header (N) includes a second outer shell (18) configured to guide the second coolant fluid into the plurality of coolant conduits (52, 54, 56, 58)(See Figures 1, 2; Page 13, Lines 4-10).

Regarding Claim 20, Fuller discloses a method comprising: constructing the heat exchanger of claim 1 utilizing an additive manufacturing process (See Page 20, Lines 16-17).










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level or ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (CA 2,991,813 A 1), Embodiment 1, as applied in Claims 1-2, 8, 10, 16-18 and 20 above, in view of Embodiment 2 of Fuller, previously cited, and further in view of Sanz et al. (US 5,291,944), hereafter Sanz.

Regarding Claim 5, Fuller discloses the heat exchanger of Claim 1.
	Fuller does not teach a fourth set of working fluid tubes.

	However, Embodiment 2 of Fuller as depicted in Figures 36 and 38 explicitly discloses four sets of coolant conduits and working fluid tubes. A person of ordinary skill in the art, upon reading the reference, would have recognized that by adding more rows of working fluid tubes and coolant conduits to the heat exchanger and keeping the same configuration as the other rings, the heat exchanger total heat capacity would increase. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the heat exchanger of Embodiment 1 of Fuller by adding an extra ring outwardly from ring 2 (See Figure 18) including a row of working fluid tubes and coolant conduits, thereby also adding another annular wall and radial walls in order to keep the same configuration as the other rings (34, 38, 42) (See Figure 18), as disclosed by Embodiment 2 of Fuller for the purpose of increasing total heat transfer capacity. 
	As such, the modified heat exchanger of Fuller also teaches an added (fourth layer) set of coolant conduits with integrated working fluid tubes radially outward from the outer set of coolant conduits (58) and having an added annular (third) conduit 
	Fuller as modified teaches all of the sets of working fluid tubes have an equal number of working fluid tubes with one tube per individual section which is one portion
of each ring (34, 38, 42) in which one working fluid tube and one cooling conduit is disposed (See Figures 14 and 18). 
	However, Sanz teaches a plurality of tubes in each segment (See Figure 4, Column 3, Lines 53-65). 
	A person of ordinary skill in the art, upon reading the references, would have recognized that, as depicted in Fuller Figures 14 and 18, the cross-sectional area of each individual section in which one cooling conduit and one working fluid tube is disposed, along a direction from the center to an exterior surface of the core (M) of heat exchanger (10), increases such that there is a larger area in which to fit a greater number of working fluid tubes in each individual area. As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to either place the same amount of tubes, which is one tube, in each section of the ring (42) and the added ring of Claim 4, or to place a greater number of tubes in each section of the ring (42) and the added ring of Claim 4, as taught by Sanz with a reasonable expectation of achieving an increased heat transfer due an overall increased number of tubes contained within the heat exchanger. 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (CA 2,991,813 A1), Embodiment 1, as applied in Claims 1-2, 8, 10, 16-18 and 20 above, in view of Embodiment 2 of Fuller, previously cited.

Regarding Claim 6, Fuller, Embodiment 1, discloses the heat exchanger of Claim 1, further comprising:
A first plurality of radial walls in Ring 1 (34) (See Figure 18) extending between radially adjacent working fluid tubes (32) of the first set of working fluid tubes (32) and the second set of working fluid tubes (36);
A second plurality of radial walls in Ring 2 (38) (See Figure 18) extending between radially adjacent working fluid tubes (36) of the second set of working fluid tubes (36) and the third set of working fluid tubes (40); 
	Fuller Embodiment 1 does not teach another set of coolant conduits and working fluid tubes outwardly from outer set of coolant conduits (58) and working fluid tubes (40) and therefore does not teach:
A third plurality of radial walls extending between radially adjacent hot flow tubes of the third set of hot flow tubes and a fourth set of hot flow tubes.

	However, Embodiment 2 of Fuller as depicted in Figures 36 and 38 explicitly discloses four sets of coolant conduits and working fluid tubes. A person of ordinary skill in the art, upon reading the reference, would have recognized that by adding more rows of working fluid tubes and coolant conduits to the heat exchanger and keeping the 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the heat exchanger of Embodiment 1 of Fuller by adding an extra ring 3 outwardly from ring 2 (See Figure 18) including a fourth row of working fluid tubes and a third row of coolant conduits, thereby also adding another annular wall and radial walls in order to keep the same configuration as the other rings (34, 38, 42) (See Figure 18), as disclosed by Embodiment 2 of Fuller for the purpose of increasing total heat transfer capacity. 
	
Regarding Claim 7, Fuller as modified teaches the heat exchanger of Claim 6, and further teaches wherein a circumferential distance between adjacent radial walls of the first plurality of radial walls in Ring 1 (34) is less than a circumferential distance between adjacent radial walls of the second plurality of radial walls in Ring 2 (38), and the circumferential distance between adjacent radial walls of the second plurality of radial walls in Ring 2 (38) is less than a circumferential distance between adjacent radial walls of the third plurality of radial walls in Ring 3 (42) (See Figure 18).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (CA 2,991,813 A 1), in view of Sanz et al. (US 5,291,944), hereafter Sanz.


Regarding Claim 11, Fuller, discloses the heat exchanger of claim 1.
	Fuller does not teach wherein a radial height of the first cold flow layer is greater than a radial height of the second cold flow layer and the radial height of the second cold flow layer is greater than a radial height of the third cold flow layer. Fuller teaches a uniform radial height for all layers. 
	However, Sanz teaches rings with multiple tubes in each ring of varying radial heights from smaller to bigger and then smaller again in a direction from center to exterior (See Figure 8) in order to reduce acoustical noise and prevent bundle resonance (See Abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the radial heights of the cold flow layers and vary the radial height of the layers as taught by Sanz, including forming the first, second and third coolant conduit layers to have decreasing radial heights as compared to each other, extending outwardly in a radial direction, instead of keeping the radial heights of the cold flow layers all a uniform height for the purpose of reducing acoustical noise and preventing bundle resonance.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (CA 2,991,813 A1), hereafter Fuller, as evidenced by Ramirez et al. (US 2015/0013354 A1), hereafter Ramirez. 


Regarding Claim 12, Fuller discloses the heat exchanger of claim 1.
	Fuller does not teach wherein each hot flow tube of the plurality of hot flow tubes has a circular cross-sectional shape. Fuller discloses tube (30) having a circular cross-sectional shape (See Figures 14, 18) and the remainder of tubes (32, 36, 40) having a polygonal cross-sectional shape. 
	However, Ramirez teaches pipes in heat exchangers may be round, oval, square, or any other shape to optimize space and heat transfer (See Paragraph [0042] Lines 12-14). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the working fluid tubes (32, 36, 40) of Fuller to have any cross-sectional shape, including the circular cross-sectional shaped tube taught by Fuller (30), which achieves the purpose of optimizing space and heat transfer.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (CA 2,991,813 A1), Embodiment 1, as applied in Claims 1-2, 8, 10, 16-18 and 20 above, in view of Embodiment 2 of Fuller, previously cited, as evidenced by Ramirez et al. (US 2015/0013354 A1), hereafter Ramirez. 



Regarding Claim 14, Fuller discloses the heat exchanger of claim 1, and further teaches wherein each working fluid tube of the plurality of working fluid tubes has a polygonal cross-sectional shape (32, 36, 40) (See Figure 18) except for tube (30), which has a circular cross-sectional shape and therefore Fuller (Embodiment 1) does not teach that each and every working fluid tube has a polygonal cross-sectional shape. 
	However, Fuller teaches in Figure 38 (Embodiment 2) polygonal cross-sectional shaped tubes in the center in place of tube (30). Further, Ramirez teaches pipes in heat exchangers may be round, oval, square, or any other shape to optimize space and heat transfer (See Paragraph [0042] Lines 12-14). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the working fluid center tube (30) of Fuller to have any cross-sectional shape, including the polygonal cross-sectional shaped tubes taught by Fuller in Embodiment 2, which achieves the purpose of optimizing space and heat transfer.

Regarding Claim 15, Fuller discloses the heat exchanger of claim 1, but does not teach wherein each hot flow tube of the plurality of hot flow tubes has a tear-drop cross-sectional shape. 
	However, in Embodiment 2, Fuller teaches tear-drop shaped working fluid tubes (130c)(See Figure 38). Further, Ramirez teaches pipes in heat exchangers may be round, oval, square, or any other shape to optimize space and heat transfer (See Paragraph [0042] Lines 12-14).	
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (CA 2,991,813 A1), hereafter Fuller, in view of Base et al. (US 2014/0038118 A1), hereafter Base, as evidenced by Ramirez et al. (US 2015/0013354 A1), hereafter Ramirez. 

Regarding Claim 13, Fuller discloses the heat exchanger of claim 1, but does not teach wherein each hot flow tube of the plurality of hot flow tubes has an elliptical cross-sectional shape. 
	However, Base teaches elliptical cross-sectional heat exchange shaped tubes 
(20)(See Abstract, Figures 1, 3, 4). Further, Ramirez teaches pipes in heat exchangers may be round, oval, square, or any other shape to optimize space and heat transfer 
(See Paragraph [0042] Lines 12-14). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify each of the working fluid tubes (30, 32, 36, 40) of Fuller by modifying the tubes (30, 32, 36, 40) to have any cross-sectional .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (CA 2,991,813 A1), Embodiment 1, as applied in Claims 1-2, 8, 10, 16-18 and 20 above, in view of Embodiment 2 of Fuller, previously cited, and further in view of Esformes et al. (US 2014/0311721 A 1 ), hereafter Esformes.

Regarding Claim 19, Fuller discloses the heat exchanger of Claim 1, and Embodiment 2 of Fuller discloses wherein the plurality of cold flow layers are oval in shape (See Fuller Figure 38) and are separated by corresponding oval-shaped walls 
(See Fuller Figure 38) but does not disclose the core has an oval cross-sectional shape. 
	However, Esformes discloses a shell and tube heat exchanger (See Title) with a shell (104) which has an oval cross-sectional shape (See Figure 2). Esformes further discloses another embodiment with shell (4) which is rectangular in cross-sectional shape. And Esformes discloses that it is understood the shell (4, 104) can take on a variety of forms including both circular and non-circular (See Paragraph [0012] Lines 5-10, [0015] Lines 6-11). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the shell of Fuller by exchanging by simple substitution the circular cross-section shaped shell for a non-circular cross-
	Alternately, Fuller discloses the claimed invention except that the shell is comprised of a circular shape instead of an oval shape. Esformes shows that an oval shape for a shell is an equivalent structure known in the art. Therefore, because these two heat exchanger shell shapes were art recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an oval shape for a circular shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA ROSARIO whose telephone number is (571)270-5896.  The examiner can normally be reached on Monday - Friday 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOANNA H ROSARIO/Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763